
	
		II
		112th CONGRESS
		1st Session
		S. 1578
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2011
			Mr. Toomey (for himself
			 and Mr. Boozman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe Drinking Water Act with respect to
		  consumer confidence reports by community water systems.
	
	
		1.Short titleThis Act may be cited as the
			 End Unnecessary Mailers Act of
			 2011.
		2.Consumer
			 confidence reports by community water systems
			(a)Method of
			 delivering reportSection
			 1414(c)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(4)(A)) is
			 amended—
				(1)in the first
			 sentence, by striking The Administrator, in consultation and
			 inserting the following:
					
						(i)In
				generalThe Administrator, in
				consultation
						;
				(2)in clause (i) (as
			 designated by paragraph (1)), in the first sentence, by striking to mail
			 to each customer and inserting to provide, in accordance with
			 clause (ii) or (iii), as applicable, to each customer; and
				(3)by adding at the
			 end the following:
					
						(ii)Mailing
				requirement for violation of maximum contaminant levelIf a violation of the maximum contaminant
				level for any regulated contaminant has occurred during the year concerned, the
				regulations under clause (i) shall require the applicable community water
				system to mail a copy of the consumer confidence report to each customer of the
				system.
						(iii)Mailing
				requirement absent any violation of maximum contaminant level
							(I)In
				generalIf no violation of the maximum contaminant level for any
				regulated contaminant has occurred during the year concerned, the regulations
				under clause (i) shall require the applicable community water system to make
				the consumer confidence report available by, at the discretion of the community
				water system—
								(aa)mailing a copy of
				the consumer confidence report to each customer of the system; or
								(bb)subject to subclause (II), making a copy of
				the consumer confidence report available on a publicly accessible Internet site
				of the community water system and by mail, at the request of a customer.
								(II)RequirementsIf a community water system elects to
				provide consumer confidence reports to consumers under subclause (I)(bb), the
				community water system shall provide to each customer of the community water
				system, in plain language and in the same manner (such as in printed or
				electronic form) in which the customer has elected to pay the bill of the
				customer, notice that—
								(aa)the community water system has remained in
				compliance with the maximum contaminant level for each regulated contaminant
				during the year concerned; and
								(bb)a
				consumer confidence report is available on a publicly accessible Internet site
				of the community water system and, on request, by
				mail.
								.
				(b)Conforming
			 amendmentsSection 1414(c)(4) of the Safe Drinking Water Act (42
			 U.S.C. 300g–3(c)(4)) is amended—
				(1)in subparagraph
			 (C), in the matter preceding clause (i), by striking mailing requirement
			 of subparagraph (A) and inserting mailing requirement of clause
			 (ii) or (iii) of subparagraph (A); and
				(2)in subparagraph
			 (D), in the first sentence of the matter preceding clause (i), by striking
			 mailing requirement of subparagraph (A) and inserting
			 mailing requirement of clause (ii) or (iii) of subparagraph
			 (A).
				(c)Application;
			 administrative actions
				(1)In
			 generalThe amendments made by this section take effect on the
			 date that is 90 days after the date of the enactment of this Act.
				(2)RegulationsNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 of the Environmental Protection Agency shall promulgate any revised regulations
			 and take any other actions necessary to carry out the amendments made by this
			 section.
				
